Citation Nr: 0921843	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a low back disorder and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1970 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the Veteran's claim for service 
connection for a low back disorder.

In that September 2003 decision denying this claim on the 
underlying merits, the RO mistakenly indicated the Veteran 
had filed his original disability claim for this condition in 
August 2002 - when, in actuality, other records show he had 
initially filed a claim for a low back disorder many years 
earlier, in April 1972, which the RO had considered and 
denied in June and September 1972.  And as will be explained, 
in the absence of an appeal, those earlier decisions are 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2008).  So to reopen 
his claim and warrant further consideration on the underlying 
merits (i.e., on a de novo basis), there must new and 
material evidence to reopen the claim.  38 C.F.R. § 3.156.  
The Board must make this threshold preliminary determination 
of whether there is new and material evidence to reopen the 
claim, before proceeding further, because this initial 
determination in turn affects the Board's jurisdiction to 
adjudicate the claim on its underlying merits.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993); and VAOPGCPREC 05-92 (March 4, 1992).

In September 2007 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

As support for his claim, the Veteran and his spouse 
testified at a hearing in April 2009 at the Board's offices 
in Washington, DC (Central Office hearing).  The undersigned 
Veterans Law Judge presided.  Following the hearing, the 
Board held the record open an additional 60 days to allow the 
Veteran time to submit additional supporting medical 
evidence, which he did later in April 2009.  He also waived 
his right to have the RO initially consider this additional 
evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).

FINDINGS OF FACT

1.  The Veteran did not appeal the RO's June and September 
1972 denials of his claim for service connection for a low 
back disorder, but additional evidence since received is not 
duplicative or cumulative of evidence previously considered 
and relates to an unestablished fact necessary to 
substantiate this claim.  

2.  Weighing the competent medical and other evidence of 
record both for and against the claim, it is just as likely 
as not the Veteran's current low back disorder is at least 
partly the result of an injury he sustained during his 
military service, as opposed to entirely due to an 
additional, intercurrent, injury he has sustained during the 
many years since his discharge from service.

CONCLUSIONS OF LAW

1.  The RO's June and September 1972 decisions denying 
service connection for a low back disorder are final.  38 
U.S.C.A. § 7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
20.1103 (2008).

2.  However, new and material evidence has been received 
since that decision to reopen this claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

3.  Resolving all reasonable doubt in his favor, the 
Veteran's low back disorder is at least partly from an injury 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's 
obligations to notify the Veteran of the type of evidence 
needed to substantiate his claim, including apprising him of 
the evidence he is responsible for providing and the evidence 
VA will obtain for him.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

The VCAA also requires that VA apprise the Veteran of the 
downstream disability rating and effective date elements of 
his service-connection claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen a previously denied, unappealed claim, the VCAA also 
requires that VA apprise the Veteran of the specific reasons 
for the prior denial of his claim.  Also see VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).

Here, though, since the Board is reopening the claim at issue 
on the basis of new and material evidence, the Kent holding 
is inconsequential.  Furthermore, since the Board is then 
granting the claim for service connection on the underlying 
merits, there is no need to discuss whether there has been 
compliance with the 
duty-to-notify-and-assist provisions of the VCAA because even 
if, for the sake of argument, there has not been, this is 
ultimately inconsequential and, therefore, at most harmless, 
i.e., non-prejudicial error.  38 C.F.R. § 20.1102; 
cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); Shinseki v. Sanders, 556 U. S. ___ (2009).

The Board is also satisfied as to substantial compliance with 
its September 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included scheduling the Veteran for another 
VA compensation examination - which he had in May 2008, and 
in an October 2007 letter providing him the appropriate VCAA 
notice.  The RO/AMC also obtained his Social Security 
Administration (SSA) records and outpatient treatment records 
from the VA medical center (VAMC).  38 C.F.R. § 3.159(c)(2) 
and (3).

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Low Back Disorder

The RO initially considered - and denied, this claim in June 
1972.  As cause for denying this claim, the RO pointed out 
there was (at least at that time) no evidence of this 
condition while the Veteran was in the military and no 
evidence otherwise linking this condition to his military 
service.  The RO sent him a letter in June 1972 notifying him 
of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.  The RO also noted 
that he had failed to report for a VA compensation 
examination in connection with his claim, which had been 
scheduled for June 12, 1972.  Just a few months later, in 
September 1972, the RO reconsidered his claim based on 
additional service treatment records (STRs) that had since 
been received.  However, the RO again denied his claim, and 
he again did not appeal the decision.  So those June and 
September 1972 decisions are final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2008).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2007).



The Veteran filed a petition to reopen this claim in August 
2002 (which, as indicated, the RO mistakenly construed as an 
initial claim).

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Evidence received since the September 1972 denial consists 
of:  private medical records, VAMC treatment records, SSA 
records, May 2004 and May 2008 VA examination reports, lay 
statements, a transcript of the December 2004 hearing with 
the local Decision Review Officer (DRO), and a transcript of 
the April 2009 hearing before the Board.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  And the medical evidence dated in November 2002 
from Dr. J.M., a physician, and in April 2009 from Dr. W.C., 
also a physician, is material as well because it relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, Dr. J.M. opined that the 
Veteran had a pre-existing back condition prior to his more 
recent back injury at work (referring to an intercurrent 
injury in 2001 or thereabouts).  Also, Dr. W.C. stated the 
Veteran's back condition is partly or mostly due to the 
trauma he suffered during his military service.  So these 
opinions suggest - albeit not definitely, there is some 
correlation between his current low back disability and his 
military service, even considering the additional, work-
related, injury to his back in 2001 or thereabouts as a 
civilian.  See again Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  As also 
indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

Since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108.  It now must be readjudicated 
on the underlying merits, i.e., on a de novo basis.  



Entitlement to Service Connection for a Low Back Disorder

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Arthritis, i.e., degenerative joint disease, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2007).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).  Dr. W.C. recently 
indicated in his April 2009 letter that the Veteran has a 
diagnosis of severe lumbar stenosis due to multi-level 
degenerative changes in his back.  So there is no disputing 
he has this claimed condition.  Consequently, the 
determinative issue is whether his low back disability is 
attributable to his military service, if not entirely then at 
least partly.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records confirm he was seen 
for complaints of low back pain following reported back 
injuries.  So there is probative evidence he had relevant 
complaints while in service as a result of that trauma.  
Hickson, supra.  Indeed, as already indicated, he filed his 
initial claim for service connection in April 1972, rather 
immediately following his discharge from service - citing a 
chronic back condition as a result of an injury to his back 
during service in March 1971.  He also mentioned having 
received relevant treatment for his back condition during 
service, in October 1971, and of having been hospitalized at 
a VA medical Center not very long thereafter, in February 
1972.


The mere fact that the Veteran filed his initial claim so 
soon after his service ended adds credibility to his claim of 
relevant injury in service with resulting disability.  Cf. 
Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (discussing 
how contemporaneous medical findings may be given more 
probative weight than a medical opinion coming many years 
after separation from service).

And of equal or even greater significance, in the April 2009 
letter partly used to reopen the claim, Dr. W.C., after 
reviewing the Veteran's medical history, concluded that "in 
light of the trauma [the Veteran] suffered in the military 
service training years ago, the degenerative changes in his 
back are a result in part or mostly due to the trauma 
suffered."  Another private physician, Dr. J.M., opined in 
November 2002 that the Veteran had a pre-existing back 
condition prior to his recent back injury at work (referring 
to an additional, intercurrent, low back injury in 2001 or 
thereabouts that the Veteran had sustained at his civilian 
job).  These two supporting medical nexus opinions, 
especially considered together, provide highly probative 
competent evidence etiologically relating the Veteran's 
current low back disability to his injury in service, as 
opposed to the additional injury he has sustained since 
service.  See again Watson, 4 Vet. App. at 314.  See, too, 
Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; 
Hibbard, 13 Vet. App. at 548 (2000); and Collaro, 136 F.3d at 
1308.

Having said that, the Board also acknowledges that a May 2008 
VA compensation examiner determined otherwise - concluding 
instead that the Veteran's current low back disability is 
less likely than not either caused by or related to his 
military service and, in particular, the injury in service.

In deciding the claim at hand, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  


Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, both the two opinions supportive of the claim and the 
one VA examiner's opinion against the claim were all offered 
long after the fact.  So in this respect neither the opinions 
for nor against the claim are necessarily more probative.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The opinions both for 
and against the claim also take into account the additional, 
intercurrent, low back injury since service in 2001 or 
thereabouts.  So there is not a failure to discuss a relevant 
event (namely, additional trauma) that has occurred since 
service that might otherwise compromise the value of these 
opinions both for and against the claim.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  And, as mentioned, the 
Veteran's statements and hearing testimony are credible 
regarding his low back injury in service, which in turn 
prompted him to file his initial claim for service connection 
in April 1972, rather immediately after his discharge from 
service.  The fact that he had filed that initial claim so 
many years before the additional, intercurrent, injury to his 
low back in 2001 or thereabouts at his civilian job only adds 
to his credibility.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); and Coburn v. Nicholson, 19 Vet. App. 427 (2006).

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Rather, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent with the facts shown in every 
case.  And when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

Here, for the reasons and bases discussed, it is just as 
likely as not the Veteran's current low back disability is at 
least partly the result of the injury he sustained to his low 
back during his military service, as opposed to the 
additional injury he has sustained to his low back during the 
years since his discharge, but especially in the incident in 
2001 or thereabouts at his civilian job.  And, as mentioned, 
he is given the benefit of the doubt in this circumstance and 
his claim granted.  Alemany, 9 Vet. App. at 519.


ORDER

The claim for service connection for a low back disorder is 
reopened, on the basis of new and material evidence, and 
granted on the underlying merits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


